internal_revenue_service number release date index number ------------------------------------- ------------------------------------------------- -------------------------------------------- ------------------------ -------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc tege eb qp4 plr-138187-15 date date legend decedent --------------------------- trust --------------------------------- ------- state ---------- financial -------------------------------- institution a ------ financial -------------- institution b financial --------- institution c financial --------------------------------- institution d ---------------------------------- --------------------------- individual e ---------------------------------- ---------- individual f --------------------- individual g ------------------------ individual h -------------- individual i ------------------- ira x ---------------------------------- --------------------------------- --------------------------------- --------------------------------- --------------------------------- ---------------- date ------------------------ date --------------------------- date --------------------------- dear ------------------- this letter is in response to your request received on date as supplemented by correspondence dated date submitted by your authorized representative in which you request rulings regarding the proper applicable distribution period under sec_401 of the internal_revenue_code for payments from an ira the following facts and representations have been submitted under penalties of perjury in support of the rulings requested decedent died at age on date decedent maintained three iras one each with financial_institution a financial_institution b and financial_institution c the sole named beneficiary of each of those iras was trust trust is a_trust created under decedent’s will trust is irrevocable and is valid under the laws of state financial_institution d is the trustee of trust a copy of decedent’s will containing the terms of trust was provided to financial_institution d on or about date on or about date after decedent’s death financial_institution d as trustee of trust combined the three iras maintained with financial_institution a financial_institution b and financial_institution c into ira x which is an inherited ira for the benefit of trust with financial_institution d as custodian individual e is the child of decedent individual f and individual g are the children of individual e individual h and individual i are the siblings of decedent under the terms of trust the trustee is to distribute all net_income of trust to individual e the trustee also has discretion to make distributions of principal to individual e or individual e’s issue for health education support or maintenance financial_institution d as trustee has made discretionary distributions to individual e trust will terminate when individual e attains fifty years of age at which time the trustee will distribute the plr-138187-15 remaining income and principal to individual e if individual e dies prior to attaining age fifty trust will terminate and will be distributed to the children of individual e however if a beneficiary is under age twenty-one at the time he or she becomes entitled to receive his or her share the trustee retains possession of the share in trust until the beneficiary attains age twenty-one if the beneficiary dies before attaining age twenty- one the beneficiary’s share is paid to the beneficiary’s personal_representatives if individual e and all her issue are deceased at any time prior to final distribution of assets from trust the trustee shall distribute the remaining assets to individual h and individual i if individual e all her issue individual h and individual i are deceased prior to final distribution of assets from trust the trustee shall distribute the remaining assets to various charitable organizations since decedent’s death trust has taken distributions from ira x that comply with the minimum distribution_requirements that would apply if the applicable distribution period is based on individual e’s life expectancy based on the foregoing you request rulings that the beneficiaries of trust and not trust itself are treated as having been designated as beneficiaries of ira x for purposes of determining the applicable distribution period under sec_401 and the applicable distribution period for calculating the required minimum distributions from ira x is based on individual e’s life expectancy with respect to your ruling requests sec_408 provides with respect to iras that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira is maintained sec_1_408-8 q a-1 a provides that an ira is subject_to the required_minimum_distribution rules provided in sec_401 in order to satisfy sec_401 the rules of sec_1_401_a_9_-1 through a -9 must be applied except as otherwise provided in that section sec_1_408-8 q a-1 b provides that for purposes of applying the required_minimum_distribution rules in sec_1_401_a_9_-1 through a -9 the ira trustee custodian or issuer is treated as the plan_administrator and the ira owner is substituted for the employee sec_1_408-8 q a-3 provides that in the case of distributions from an ira the term required_beginning_date means april of the calendar_year following the calendar_year in which the individual attains age ½ plr-138187-15 sec_401 provides that the entire_interest of an employee i must be distributed to such employee not later than the required_beginning_date or ii must be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 provides that when an employee dies before distributions have begun under subparagraph a ii the entire portion of such interest will be distributed within years after the death of such employee sec_401 provides an exception to sec_401 under which if any portion of an employee’s benefit is payable to a designated_beneficiary the portion will be distributed over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary provided such distributions begin no later than year after the employee’s death or such later date as the secretary may prescribe by regulations sec_401 provides that required_beginning_date means april of the calendar_year following the later of i the calendar_year in which the employee turns age ½ or ii the calendar_year in which the employee retires sec_401 provides that designated_beneficiary means any individual designated as a beneficiary by the employee sec_1_401_a_9_-4 q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan so provides by an affirmative election by the employee or the employee's surviving_spouse specifying the beneficiary a designated_beneficiary need not be specified by name in the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan the member of a class of beneficiaries capable of contraction or expansion will be treated as being identifiable if it is possible to identify the class member with the shortest life expectancy however the passing of an employee's interest to an individual under a will or otherwise under applicable state law will not make that individual a designated_beneficiary under sec_401 unless that individual is designated as a beneficiary under the plan sec_1_401_a_9_-4 q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary if a person other than an individual is designated as a beneficiary of an employee's benefit the employee will plr-138187-15 be treated as having no designated_beneficiary for purposes of sec_401 even if there are also individuals designated as beneficiaries sec_1_401_a_9_-4 q a-5 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit and not the trust itself will be treated as having been designated as beneficiaries for purposes of determining the applicable distribution period if certain requirements are met the requirements are that the trust is a valid trust under state law the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in employee’s benefit are identifiable from the trust instrument and certain documentation has been provided to the plan_administrator sec_1_401_a_9_-4 q a-6 provides that in order to satisfy the fourth requirement of sec_1_401_a_9_-4 q a-5 the trustee of the trust must provide certain documentation such as a copy of the actual trust document of the trust that is the named beneficiary by october of the calendar_year immediately following the calendar_year in which the employee died however sec_1_401_a_9_-1 q a-2 c provides in effect that this requirement will be considered satisfied if the documentation is provided to the plan_administrator by date sec_1_401_a_9_-5 q a-1 provides that the amount required to be distributed for each calendar_year is equal to the amount of the account divided by the applicable distribution period sec_1_401_a_9_-5 q a-5 provides that if an employee dies before distributions have begun the applicable distribution period is based on the life expectancy of the designated_beneficiary sec_1_401_a_9_-5 q a-7 a provides that if an employee has more than one individual that is a designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-5 q a-7 b provides that a contingent beneficiary one whose entitlement to an employee’s benefit after the employee’s death is a contingent right is considered a beneficiary for purposes of determining the designated_beneficiary with the shortest life expectancy and whether a person other than an individual is a beneficiary except as provided in sec_1_401_a_9_-5 q a-7 c sec_1_401_a_9_-5 q a-7 c provides that for purposes of determining the beneficiary with the shortest life expectancy or whether a person other than an individual is a beneficiary a person will not be considered a beneficiary merely because that person could become the successor to the interest of one of the employee’s beneficiaries after that beneficiary’s death however this exception does not apply to a plr-138187-15 person who has any right including a contingent right to an employee’s benefit beyond being a mere potential successor to the interest of one of the employee’s beneficiaries upon that beneficiary’s death for example if the first beneficiary has a right to all income with respect to an employee's individual_account during that beneficiary's life and a second beneficiary has a right to the principal but only after the death of the first income_beneficiary any portion of the principal distributed during the life of the first income_beneficiary to be held in trust until that first beneficiary's death both beneficiaries must be taken into account in determining the beneficiary with the shortest life expectancy and whether only individuals are beneficiaries in regard to the first ruling_request based on your representation the trust meets the four requirements of sec_1_401_a_9_-4 q a-5 and therefore the beneficiaries of trust are treated as designated beneficiaries of ira x for purposes of determining the applicable distribution period under sec_401 in regard to the second ruling_request individual e individual f and individual g are the only beneficiaries taken into account for purposes of determining the applicable distribution period individual e is taken into account as a designated_beneficiary because she is entitled to all net_income of trust while she is alive and is entitled to a distribution of the entire trust if she attains age individual f and individual g are also taken into account as designated beneficiaries because the trustee has the discretion to make distributions of principal to them during individual e’s lifetime for their health education support or maintenance in addition to their contingent_interest in the remainder of the trust if individual e dies before receiving full distribution of the trust at age all other potential recipients of the funds in the trust are mere successor beneficiaries within the meaning of the regulations individual e has the shortest life expectancy of the three designated beneficiaries taken into account in determining the applicable distribution period accordingly the applicable distribution period for calculating the required minimum distributions from ira x is based on individual e’s life expectancy this ruling expresses no opinion on the property rights of the parties under state law and only provides a ruling on the impact of federal tax law on the specific facts presented this ruling is based on the assumption that the three iras maintained with financial_institution a financial_institution b and financial_institution c were properly combined into ira x the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material plr-138187-15 submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter additionally no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited by others as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours anne bolling acting assistant to the branch chief qualified_plans branch office of associate chief_counsel tax exempt government entities
